Exhibit 10.2


            AMENDMENT NO. 4, dated as of January 31, 2003 (the “Amendment”) to
the EMPLOYMENT AGREEMENT dated as of August 16, 2001 (as previously amended, the
“Agreement”), between OPTIMARK HOLDINGS, INC., a Delaware corporation (the
“Company”), and ROBERT J. WARSHAW, an individual (the “Executive”). Capitalized
terms used herein without definition shall have the meanings ascribed to them in
the Agreement. All references below to “Sections” are to the corresponding
Sections of the Agreement.

            Whereas, the Executive’s last day of full-time employment with the
Company was on January 15, 2003;

            Whereas, the Executive will continue to be employed by the Company
on a part-time basis; and

            Whereas, the Company and the Executive desire to amend the Agreement
in accordance with the terms hereof.

            Accordingly, in consideration of the premises and mutual covenants
contained herein and for other good and valuable consideration, the receipt and
adequacy of which are mutually acknowledged, the Company and the Executive agree
to amend the Agreement as follows:

                         SECTION 1.01. Amendment to Section 2. Section 2 of the
Agreement is hereby amended and restated in its entirety to read as follows:

              “The Company agrees to employ the Executive under this Agreement,
and the Executive accepts such employment for an indeterminate period. The Term
of Employment shall continue indefinitely until either Party provides the other
Party with at least seven (7) days prior written notice of such Party’s desire
to terminate the Term of Employment.”


                         SECTION 1.02. Amendment to Section 3. The first
sentence of Section 3(a) of the Agreement is hereby deleted and replaced with
the following:

            (a)    “During the Term of Employment, the Executive shall be
employed as the Chief Executive Officer of the Company and of OptiMark on a
part-time basis equivalent to one day per week; provided, however, that if the
Company and the Executive so agree, the Executive shall work more than one day
per week in return for the additional compensation specified in Section 4. The
Executive shall be responsible for the general management of the affairs of the
Company, and shall perform such duties and exercise such powers as are incident
to the office of the Chief Executive Officer of the Company.


                         SECTION 1.03. Amendment to Section 4. Section 4 of the
Agreement is hereby amended and restated in its entirety to read as follows:



2


              “Base Salary. The Company shall pay the Executive One Hundred and
Twenty-Five Thousand Dollars ($125,000), in cash on or before January 31, 2003.
The Executive agrees to make himself available for service to the Company for
ten (10) days from February 1 through March 31, 2003; provided, however, that
the Executive shall receive $2,000 per day for each additional day after the
tenth day of service during this period. Commencing April 1, 2003, the Executive
shall receive a Base Salary of $2,000 per week; provided, however, that if the
Executive works more than one day in any given week, he shall receive $2,000 per
day for each additional day of service.”


                         SECTION 1.04. Amendment to Section 7. The following new
sentence is added to the end of Section 7(c) of the Agreement:

              “The Company shall provide the Executive with the necessary
resources, (including, telephone service, internet access and part-time
secretarial support) to enable him to perform his duties hereunder.”


                         SECTION 1.05. Amendment to Section 9(d)(ii). Section
9(d)(ii) of the Agreement is hereby deleted in its entirety.

                         SECTION 1.06. Amendment to Section 9(d)(iv). Section
9(d)(iv) of the Agreement is hereby amended and restated in its entirety to read
as follows:

              “continued participation for the Executive and each of his
dependents in all Company medical, dental, vision and hospitalization coverages
until December 31, 2003; and”


                         SECTION 1.07. Amendment to Section 9(f). Section 9(f)
of the Agreement is hereby deleted and restated in its entirety to read as
follows:

            “(f)    Notwithstanding anything to the contrary in Sections 9(a)
through 9(e) of this Agreement, in the event of the termination of the
Executive’s employment prior to December 31, 2003, the Executive shall be
entitled to continued participation for the Executive and each of his dependents
in all Company medical, dental, vision and hospitalization coverages until
December 31, 2003.”


                         Section 1.08. Amendment to Section 9. The following new
paragraph (i) is added to Section 9 of the Agreement:

            “(i)    Termination of Employment for Any Reason. Notwithstanding
anything to the contrary contained in Section 9 of this Agreement, upon the
termination of the Executive’s employment for any reason, the Executive shall be
entitled to accelerated vesting of any option tranche that would otherwise have
vested within one year of the Termination Date; provided, however, that



3


  no less than 75% of the original options granted pursuant to Section 6 of this
Agreement shall become vested as of the Termination Date; and the ability to
exercise any vested options until the earliest of (i) three years from the
Termination Date; (ii) ninety days following the date of the Company’s
underwritten public offering or a Change in Control in which holders of the
Company’s Series F Preferred Stock (including the Executive if he elects to
exercise options on Series F Preferred Stock) will receive consideration, but in
no event less than 90 days from the Termination Date; or (iii) the maximum
stated term of the option.”


                         SECTION 1.09. Amendments to Section 17.

            (a)     Section 17(a) of the Agreement is hereby amended to read as
follows:


            “(a)     The Executive agrees that, until the later of the
Termination Date or February 1, 2004, the Executive will not, and will not
assist anyone else to, directly or indirectly solicit or induce any of the
Company’s employees to terminate their employment with the Company or divert,
interfere with or take away from the Company any person, company or entity
which, within the six month period immediately preceding the Termination Date,
was an investor, customer, client, supplier, business partner, prime contractor,
subcontractor or independent contractor of the Company.”


            (b)     Section 17(b) of the Agreement is hereby deleted in its
entirety.


            (c)     Section 17(c) of the Agreement is hereby amended to read as
follows:


            “(c)     Executive agrees that, until the later of the Termination
Date or February 1, 2004, neither the Executive nor any Executive Controlled
Entity, shall engage in any Competitive Activity (as hereinafter defined).”


                         SECTION 2.01. Effect of Amendment. Except as
specifically amended hereby, all of the agreements, terms and provisions of the
Agreement remain unchanged and are hereby ratified and confirmed. All references
in any other documents to the Agreement shall be deemed to refer to the
Agreement as amended hereby.

                         SECTION 2.02. Reimbursement of Legal Expenses. The
Company shall promptly reimburse the Executive for any and all expenses
(including, without limitation, attorney’s fees and other charges of counsel)
incurred by the Executive in connection with the negotiation and documentation
of this Amendment.



4


                         SECTION 2.03. Governing Law. This Amendment shall be
governed, construed, performed and enforced in accordance with the laws of the
State of New York, without reference to principles of conflicts of laws.

                         SECTION 2.04. Counterparts. This Amendment may be
executed in any number of counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.

                         IN WITNESS WHEREOF, the undersigned have executed this
Amendment as of the date first set forth above.


  OPTIMARK HOLDINGS, INC.



  By: /s/ Matthew Morgan


--------------------------------------------------------------------------------

   Name:    Mathew Morgan
   Title:      Secretary


     /s/ Robert J. Warshaw


--------------------------------------------------------------------------------

   Robert J. Warshaw